Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 25, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148038                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Mary Beth Kelly
                                                                                                            Brian K. Zahra
            Plaintiff-Appellee,                                                                     Bridget M. McCormack
  v                                                                 SC: 148038                            David F. Viviano,
                                                                    COA: 304853                                       Justices
                                                                    Allegan CC: 10-016625-FC
  EARL ROBERT KRANZ,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the September 24, 2013
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE that part of the Court of Appeals opinion
  addressing ineffective assistance of counsel as it relates to the presentation of a defense,
  and we REMAND this case to the Court of Appeals. On remand, while retaining
  jurisdiction, the Court of Appeals shall remand this case to the Allegan Circuit Court for
  further findings. The trial court failed to complete its duties under the April 12, 2012
  order of the Court of Appeals, which remanded for a hearing under People v Ginther, 390
  Mich 436 (1973), because it did not determine whether the evidence that it considered in
  finding ineffective assistance by trial counsel was admissible. Where a claim of
  ineffective assistance of counsel is based on the failure of counsel to produce evidence at
  trial, there is no reasonable likelihood of a different outcome unless the evidence is
  admissible. Independent of any question regarding the documents’ admissibility, the trial
  court may also consider whether it would have permitted further cross-examination of
  witnesses if counsel had provided the documents produced at the hearing as a foundation
  for his questions, and, if so, whether that line of questioning would have created a
  reasonable probability of a different outcome under People v Armstrong, 490 Mich 281
  (2011). The trial court shall make findings of fact and legal determinations on the record,
  but shall not grant or deny a motion for a new trial. After the circuit court has made its
  findings, it shall forward the record to the Court of Appeals, which may permit
  supplemental briefing by the parties. Thereafter, the Court of Appeals shall review the
  trial court’s findings and determinations under the standards set forth in Armstrong and
  reconsider whether the defendant is entitled to a new trial. In all other respects, leave to
  appeal is DENIED, because we are not persuaded that the remaining questions presented
  should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 25, 2014
           p0422
                                                                               Clerk